SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 21, 2007 Citigroup Inc. (Exact name of registrant as specified in its charter) Delaware 1-9924 52-1568099 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 399 Park Avenue, New York, New York 10043 (Address of principal executive offices) (Zip Code) (212) 559-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CITIGROUP INC. Current Report on Form 8-K Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit No. Description 1.1 Underwriting Agreement, dated December 17, 2007, among the Company, Citigroup Capital XXI and the underwriters named therein, relating to the offer and sale of Citigroup Capital XXI's 8.300% Fixed Rate/Floating Rate Capital Securities. 4.1 Amended and Restated Declaration of Trust for Citigroup Capital XXI. 4.2 Capital Replacement Covenant by the Company, dated as of December 21, 2007. 4.3 Officer's Certificate relating to the 8.300% Fixed Rate/Floating Rate Junior Subordinated Deferrable Interest Debentures of Citigroup Inc. 99.1 Opinion regarding certain tax matters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 21, 2007 CITIGROUP INC. By: /s/ Charles E. Wainhouse Charles E. Wainhouse Assistant Treasurer EXHIBIT INDEX Exhibit Number Description 1.1 Underwriting Agreement, dated December 17, 2007, among the Company, Citigroup Capital XXI and the underwriters named therein, relating to the offer and sale of Citigroup Capital XXI's 8.300% Fixed Rate/Floating Rate Capital Securities. 4.1 Amended and Restated Declaration of Trust for Citigroup Capital XXI. 4.2 Capital Replacement Covenant by the Company, dated as of December 21, 2007, relating to the Capital Securities. 4.3 Officer's Certificate relating to the 8.300% Fixed Rate/Floating Rate Junior Subordinated Deferrable Interest Debentures of Citigroup Inc. 99.1 Opinion regarding certain tax matters.
